19-23185-rdd   Doc 135   Filed 09/16/19 Entered 09/16/19 16:39:59   Main Document
                                       Pg 1 of 12
                       19-23185-rdd                                                             Doc 135                                          Filed 09/16/19 Entered 09/16/19 16:39:59                                                                                                                                                                  Main Document
In re Retrieval Masters Creditors Bureau, Inc.
                                                                                                                                                               Pg 2 of 12                                                                                                                                                                                                   Case No. 19-23185 (RDD)
      Debtor                                                                                                                                                                                                                                                                                                                                                       Reporting Period: August 1, 2019 - August 31, 2019

                                                                                                                                                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

      Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
      or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
      ACTUAL” column must equal the sum of the bank account columns. Attach copies of the bank statements and the cash disbursements journal.
      The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
      attached for each account. [See MOR-1 (CON’T)]

                                                                                                                                                                                                                                              BANK ACCOUNTS
                                                                         OPER                       PAYROLL                Letter of Credit    Adaquate Assurance     General Client Account   Harlequin Account        Laboratory          Michgian Account   Nevada Trust Account   North Carolina   Overpayment Refund   Quest Diagnostics   Quest Diagnostics     Trust As Per Arizona   Credit Card        ACH         CURRENT MONTH
                                                                         #8247                       #8234                     #8250                #7555                     #8263                  #9398         Corporation of America        #8289               #1350               Account             #8302             Account 1           Account 2                  Law              #8357           #8344         ACTUAL (TOTAL
                                                                                                                                                                                                                           #8276                                                          #8292                                  #8315               #8328                   #8331                                              OF ALL
      ACCOUNT NUMBER (LAST 4)                                                                                                                                                                                                                                                                                                                                                                                                 ACCOUNTS)
      CASH BEGINNING OF MONTH                                             146,459.25                         574.99           85,137.41             20,000.00               717,552.96               5,586.81             39,673.21                 503.97           13,070.01             3,918.65         50,738.35          516,374.53          108,212.56                   445.17          2,371.39          54.01     1,710,673.27
      RECEIPTS
      CASH SALES                                                                                                                                                                                                                                                                                                                                                                                                                       -
      ACCOUNTS RECEIVABLE -                                                13,232.52                                                                                                                                                                                                                                                                                                                                            13,232.52
      PREPETITION
      ACCOUNTS RECEIVABLE -                                                26,448.95                                                                                                                                                                                                                                                                                                                                            26,448.95
      POSTPETITION
      LOANS AND ADVANCES                                                                                                                                                                                                                                                                                                                                                                                                              -
      SALE OF ASSETS                                                                                                                                                                                                                                                                                                                                                                                                                  -
      OTHER (ATTACH LIST)                                                                                                              1.45                                 267,800.02                  114.80             6,397.75                                                                                                   39.67               74.76                                    785.45                     275,213.90
      TRANSFERS (FROM DIP ACCTS)                                           30,335.36                      1,101.50                                                          690,787.52                                                                                                                                                                                                                                        722,224.38
        TOTAL RECEIPTS                                                     70,016.83                      1,101.50                     1.45                     -           958,587.54                  114.80             6,397.75                      -                     -                   -                 -                39.67               74.76                       -            785.45              -    1,037,119.75
      DISBURSEMENTS
      NET PAYROLL                                                          37,693.38                                                                                                                                                                                                                                                                                                                                           37,693.38
      PAYROLL TAXES                                                        13,151.85                                                                                                                                                                                                                                                                                                                                           13,151.85
      SALES, USE, & OTHER TAXES                                                                                                                                                                                                                                                                                                                                                                                                       -
      INVENTORY PURCHASES                                                                                                                                                                                                                                                                                                                                                                                                             -
      SECURED/ RENTAL/ LEASES                                                                                                                                                                                                                                                                                                                                                                                                         -
      INSURANCE                                                             2,622.87                                                                                                                                                                                                                                                                                                                                            2,622.87
      ADMINISTRATIVE                                                       92,102.95                                                                        29.96                                                                                                                                                                                                                                                              92,132.91
      SELLING                                                                                                                                                                                                                                                                                                                                                                                                                         -
      OTHER (ATTACH LIST)                                                                                 1,341.50                                                            4,052.31                                                                                                                           67.74                                                                                                          5,461.55
      OWNER DRAW *                                                                                                                                                                                                                                                                                                                                                                                                                    -
      TRANSFERS (TO CLIENTS)                                                                                                                                                125,264.28                                                                                                                                                                                                                                        125,264.28
      TRANSFERS (TO DIP ACCTS)                                             10,748.73                                                                                         53,004.87               5,701.61             46,070.96                 503.97           13,070.01             3,918.65                            516,414.20          108,287.32                   445.17          3,156.84          54.01       761,376.34
      PROFESSIONAL FEES                                                                                                                                                                                                                                                                                                                                                                                                               -
      U.S. TRUSTEE QUARTERLY FEES                                                681.00                                                                                                                                                                                                                                                                                                                                           681.00
      COURT COSTS                                                                                                                                                                                                                                                                                                                                                                                                                     -
      TOTAL DISBURSEMENTS                                                 157,000.78                      1,341.50                        -                 29.96           182,321.46               5,701.61             46,070.96                 503.97           13,070.01             3,918.65              67.74         516,414.20          108,287.32                   445.17          3,156.84          54.01     1,038,384.18

      NET CASH FLOW                                                       (86,983.95)                       (240.00)                   1.45                 (29.96)         776,266.08              (5,586.81)           (39,673.21)               (503.97)         (13,070.01)           (3,918.65)            (67.74)       (516,374.53)        (108,212.56)                 (445.17)        (2,371.39)         (54.01)       (1,264.43)
      (RECEIPTS LESS DISBURSEMENTS)

      CASH – END OF MONTH                                                  59,475.30                         334.99           85,138.86             19,970.04            1,493,819.04                        -                      -                    -                     -                   -        50,670.61                      -                   -                      -                    -           -    1,709,408.84
      * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                                                                                                                                                                   THE FOLLOWING SECTION MUST BE COMPLETED
      DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

      TOTAL DISBURSEMENTS                                                                                                  1,038,384.18
        LESS: TRANSFERS TO OTHER DEBTOR IN
                                                                                                                             892,783.17
      POSSESSION ACCOUNTS
        PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE
      SOURCES (i.e. from escrow accounts)
      TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                                               145,601.01
      TRUSTEE QUARTERLY FEES




                                                                                                                                                                                                                                                                                                                                                                                                                             FORM MOR-1
                                                                                                                                                                                                                                                                                                                                                                                                                                   2/2008
                                                                                                                                                                                                                                                                                                                                                                                                                             PAGE 2 OF 12
                           19-23185-rdd                                                                       Doc 135                                             Filed 09/16/19 Entered 09/16/19 16:39:59                                                                                                                                                   Main Document
                                                                                                                                                                                Pg 3 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                                                                                                                                                                                                                                                      Case No. 19-23185 (RDD)
      Debtor                                                                                                                                                                                                                                                                                                               Reporting Period: August 1, 2019 - August 31, 2019

                                                                                                                                                                                           BANK RECONCILIATIONS
      Continuation Sheet for MOR-1
      A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
      (Bank account numbers may be redacted to last four numbers.)


                                                     OPER                        PAYROLL                  Letter of Credit           Adaquate Assurance      General Client        Harlequin Account       Laboratory            Michgian Account       Nevada Trust          North Carolina       Overpayment Refund     Quest Diagnostics     Quest Diagnostics     Trust As Per Arizona       Credit Card               ACH
                                                                                                                                                               Account                                    Corporation of                                  Account                Account                                     Account 1             Account 2                  Law
                                                                                                                                                                                                            America
                                          #8247                          #8234                       #8250                         #7555                  #8263                   #9398                #8276                   #8289                #1350                  #8292                   #8302                 #8315                #8328                 #8331                    #8357                 #8344

      BALANCE PER BOOKS                                  59,475.30                        334.99                     85,138.86               19,970.04            1,493,819.04                    -                        -                   -                       -                       -           50,670.61                     -                     -                        -                      -                   -


      BANK BALANCE                                       73,159.53                        334.99                     85,138.86               19,970.04            1,502,575.73                    -                        -                   -                       -                       -           62,394.45                     -                     -                        -                      -                   -
      (+) DEPOSITS IN
      TRANSIT (ATTACH LIST)

      (-) OUTSTANDING                                   (13,684.23)                                                                                                  (8,756.69)                                                                                                                            (11,723.84)
      CHECKS (ATTACH LIST):

      OTHER (ATTACH
      EXPLANATION)

      ADJUSTED BANK                                      59,475.30                        334.99                     85,138.86               19,970.04            1,493,819.04                    -                        -                   -                       -                       -           50,670.61                     -                     -                        -                      -                   -
      BALANCE *
      *"Adjusted Bank Balance" must equal "Balance per Books"


      DEPOSITS IN TRANSIT                             Date                        Amount             DEPOSITS IN TRANSIT                    Date                  Amount




      CHECKS OUTSTANDING                              Ck. #                       Amount             CHECKS OUTSTANDING                    Ck. #                  Amount
      (See Attached)




      OTHER




                                                                                                                                                                                                                                                                                                                                                                                                                                 FORM MOR-1 (CONT.)
                                                                                                                                                                                                                                                                                                                                                                                                                                              2/2008
                                                                                                                                                                                                                                                                                                                                                                                                                                       PAGE 3 OF 12
   19-23185-rdd                Doc 135            Filed 09/16/19 Entered 09/16/19 16:39:59                                        Main Document
                                                                Pg 4 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                             Case No. 19-23185 (RDD)
      Debtor                                                                                      Reporting Period: August 1, 2019 - August 31, 2019


                                           STATEMENT OF OPERATIONS (Income Statement)
      The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
      when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


                                            REVENUES                                                     MONTH               CUMULATIVE -FILING
                                                                                                                                  TO DATE
      Gross Revenues                                                                                             93,038                 440,442
      Less: Returns and Allowances                                                                                    -                      -
      Net Revenue                                                                                                93,038                 440,442
      COST OF GOODS SOLD
      Beginning Inventory                                                                                             -                      -
      Add: Purchases                                                                                                  -                      -
      Add: Cost of Labor                                                                                              -                      -
      Add: Other Costs (attach schedule)                                                                              -                      -
      Less: Ending Inventory                                                                                          -                      -
      Cost of Goods Sold                                                                                              -                      -
      Gross Profit                                                                                               93,038                 440,442
      OPERATING EXPENSES
      Advertising                                                                                                     -                       -
      Auto and Truck Expense                                                                                          -                       -
      Bad Debts                                                                                                       -                       -
      Contributions                                                                                                   -                       -
      Employee Benefits Programs                                                                                   6,667                 26,119
      Officer/Insider Compensation*                                                                                                      28,004
      Insurance                                                                                                  11,522                  35,610
      Management Fees/Bonuses                                                                                                                 -
      Office Expense                                                                                              (1,914)                 8,207
      Pension & Profit-Sharing Plans                                                                                                          -
      Repairs and Maintenance                                                                                     3,992                  11,114
      Rent and Lease Expense                                                                                     19,904                  48,562
      Salaries/Commissions/Fees                                                                                  52,476                 221,633
      Supplies                                                                                                    1,800                   6,035
      Taxes - Payroll                                                                                             2,816                  14,487
      Taxes - Real Estate                                                                                                                     -
      Taxes - Other                                                                                                 202                     259
      Travel and Entertainment                                                                                      177                     177
      Utilities                                                                                                     629                  26,685
      Other (attach schedule)                                                                                    51,526                 370,145
      Total Operating Expenses Before Depreciation                                                              149,797                 797,036
      Depreciation/Depletion/Amortization                                                                         8,399                  20,575
      Net Profit (Loss) Before Other Income & Expenses                                                          (65,158)               (377,169)
      OTHER INCOME AND EXPENSES
      Other Income (attach schedule)                                                                                  -                       -
      Interest Expense                                                                                                -                       -
      Other Expense (attach schedule)                                                                                 -                       -
      Net Profit (Loss) Before Reorganization Items                                                             (65,158)               (377,169)
      REORGANIZATION ITEMS
      Professional Fees                                                                                                  -                   -
      U. S. Trustee Quarterly Fees                                                                                     681                1,006
      Interest Earned on Accumulated Cash from Chapter 11 (see continuation                                              -                   -
      sheet)
      Gain (Loss) from Sale of Equipment                                                                                 -                   -
      Other Reorganization Expenses (attach schedule)                                                                    -                   -
      Total Reorganization Expenses                                                                                    681                1,006
19-23185-rdd                Doc 135               Filed 09/16/19 Entered 09/16/19 16:39:59                      Main Document
                                                                Pg 5 of 12

 Income Taxes                                                                                    -                       -
 Net Profit (Loss)                                                                         (65,839)               (378,175)
 *"Insider" is defined in 11 U.S.C. Section 101(31).


 BREAKDOWN OF “OTHER” CATEGORY

 OTHER COSTS
 Outside Call Center                                                                             -                 68,750
 Account Enrichment Services                                                                     -                   1,376
 Professional Fees - Accounting                                                                  -                  (4,300)
 Professional Fees - General Legal                                                             345                   3,757
 Professional Fees - Settlements                                                                 -                  (4,758)
 Software Licenses                                                                            9,077                23,522
 Cloud Back Up Services                                                                          -                   5,163
 Dues and Subscriptions                                                                        304                    774
 Consultants                                                                                  9,050                36,400
 Credit Monitoring Expenses                                                                 32,750                 238,960
 Oustside Mail Communications                                                                    -                    502
 OTHER OPERATIONAL EXPENSES




 OTHER INCOME




 OTHER EXPENSES




 OTHER REORGANIZATION EXPENSES




 Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
 Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
 bankruptcy proceeding, should be reported as a reorganization item.
       19-23185-rdd                   Doc 135               Filed 09/16/19 Entered 09/16/19 16:39:59                                                 Main Document
                                                                          Pg 6 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                            Case No. 19-23185 (RDD)
      Debtor                                                                                     Reporting Period: August 1, 2019 - August 31, 2019

                                                                                       BALANCE SHEET
      The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                           ASSETS                                          BOOK VALUE AT END OF              BOOK VALUE AT END OF             BOOK VALUE ON PETITION
                                                                                            CURRENT REPORTING               PRIOR REPORTING MONTH               DATE OR SCHEDULED
                                                                                                  MONTH
      CURRENT ASSETS
      Unrestricted Cash and Equivalents                                                                    59,810.29                         147,034.24                   260,372.84
      Restricted Cash and Cash Equivalents (see continuation sheet)                                     1,649,598.55                       1,563,639.03                 1,545,059.99
      Accounts Receivable (Net)                                                                           972,729.17                         940,061.98                   863,224.65
      Notes Receivable                                                                                           -                                  -                            -
      Inventories                                                                                                -                                  -                            -
      Prepaid Expenses                                                                                     11,964.96                          14,015.55                    20,888.46
      Professional Retainers                                                                              169,878.91                         178,543.61                   147,994.00
      Other Current Assets (attach schedule)                                                               99,219.40                         110,275.80                   132,415.82
      TOTAL CURRENT ASSETS                                                                              2,963,201.28                       2,953,570.21                 2,969,955.76
      PROPERTY & EQUIPMENT

      Real Property and Improvements
      Machinery and Equipment                                                                              748,565.49                        748,565.49                   748,565.49
      Furniture, Fixtures and Office Equipment                                                              73,712.52                         73,712.52                    73,712.52
      Leasehold Improvements                                                                                73,252.33                         73,252.33                    73,252.33
      Vehicles                                                                                              73,523.00                         73,523.00                    73,523.00
      Less: Accumulated Depreciation                                                                      (557,883.82)                      (549,484.78)                 (537,308.55)
      TOTAL PROPERTY & EQUIPMENT                                                                           411,169.52                        419,568.56                   431,744.79
      OTHER ASSETS
      Amounts due from Insiders*
      Other Assets (attach schedule)                                                                      (31,916.73)                        (33,308.90)                  (36,093.24)
      TOTAL OTHER ASSETS                                                                                  (31,916.73)                        (33,308.90)                  (36,093.24)
      TOTAL ASSETS                                                                                      3,342,454.07                       3,339,829.87                 3,365,607.31
                           LIABILITIES AND OWNER EQUITY                                    BOOK VALUE AT END OF              BOOK VALUE AT END OF             BOOK VALUE ON PETITION
                                                                                            CURRENT REPORTING               PRIOR REPORTING MONTH                     DATE
                                                                                                  MONTH
      LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
      Accounts Payable                                                                                    236,060.37                         276,368.97                    75,558.10
      Taxes Payable (refer to FORM MOR-4)                                                                     320.41                             118.66                       889.74
      Wages Payable                                                                                        14,525.13                          22,419.75                          -
      Notes Payable                                                                                              -                                  -                            -
      Rent / Leases - Building/Equipment                                                                         -                                  -                            -
      Secured Debt / Adequate Protection Payments                                                                -                                  -                            -
      Professional Fees                                                                                          -                                  -                            -
      Amounts Due to Insiders*                                                                              9,334.62                                -                            -
      Other Post-petition Liabilities (attach schedule)                                                 1,770,840.97                       1,663,710.43                 1,600,327.75
      TOTAL POST-PETITION LIABILITIES                                                                   2,031,081.50                       1,962,617.81                 1,676,775.59
      LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
      Secured Debt                                                                                      2,500,000.00                       2,500,000.00                 2,500,000.00
      Priority Debt
      Unsecured Debt                                                                                      561,920.95                         560,740.52                   436,688.48
      TOTAL PRE-PETITION LIABILITIES                                                                    3,061,920.95                       3,060,740.52                 2,936,688.48
      TOTAL LIABILITIES                                                                                 5,093,002.45                       5,023,358.33                 4,613,464.07
      OWNERS' EQUITY
      Capital Stock                                                                                       101,125.00                         101,125.00                   101,125.00
      Additional Paid-In Capital
      Partners' Capital Account
      Owner's Equity Account
      Retained Earnings - Pre-Petition                                                                                                                                 1,718,218.24
                                                                                                                                                                        FORM MOR-3
                                                                                                                                                                              2/2008
                                                                                                                                                                        PAGE 6 OF 12
       19-23185-rdd                   Doc 135               Filed 09/16/19 Entered 09/16/19 16:39:59                     Main Document
                                                                          Pg 7 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                          Case No. 19-23185 (RDD)
      Debtor                                                                   Reporting Period: August 1, 2019 - August 31, 2019

      Retained Earnings - Post-petition                                              1,215,526.62                1,282,546.54
      Adjustments to Owner Equity (attach schedule)                                 (3,067,200.00)              (3,067,200.00)               (3,067,200.00)
      Post-petition Contributions (attach schedule)
      NET OWNERS’ EQUITY                                                            (1,750,548.38)              (1,683,528.46)               (1,247,856.76)
      TOTAL LIABILITIES AND OWNERS' EQUITY                                           3,342,454.07                3,339,829.87                 3,365,607.31
      *"Insider" is defined in 11 U.S.C. Section 101(31).


      BALANCE SHEET - continuation section
                                          ASSETS                          BOOK VALUE AT END OF          BOOK VALUE AT END OF        BOOK VALUE ON PETITION
                                                                           CURRENT REPORTING              PRIOR REPORTING                   DATE
                                                                                 MONTH                         MONTH
      Other Current Assets
      Prepaid Insurance                                                                    91,015.40                 102,071.80                    124,211.04
      Prepaid Corporate Taxes                                                               8,204.00                    8,204.00                     8,204.00
      Manual Check Payroll Advance                                                                -                           -                         (0.02)
      Payroll Vednor Receivable                                                                   -                           -                          0.80




      Other Assets
      Deferred Ocupancy Costs                                                             (31,916.73)                (33,308.90)                   (36,093.24)




                          LIABILITIES AND OWNER EQUITY                    BOOK VALUE AT END OF          BOOK VALUE AT END OF        BOOK VALUE ON PETITION
                                                                           CURRENT REPORTING              PRIOR REPORTING                   DATE
                                                                                 MONTH                         MONTH
      Other Post-petition Liabilities
      Accrued Accounts Payable                                                            225,983.40                 204,660.17                    137,486.91
      Client Trust Payable                                                              1,544,489.65                1,458,501.62                 1,459,925.43
      AFLAC Payable                                                                           154.58                      394.58                       631.96
      NY State Family Leave - Due Employee                                                        -                        14.06                             -
      NY State Disability Insurance                                                            71.68                       47.87                       825.78
      NY State Paid Family Leave Insurance                                                    141.66                       92.13                     1,457.67
      Adjustments to Owner’s Equity
      Stockholder's Drawing                                                            (3,060,000.00)              (3,060,000.00)               (3,060,000.00)
      Stockholder's Drawing - Taxes                                                        (7,200.00)                  (7,200.00)                   (7,200.00)


      Post-Petition Contributions




      Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
      Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                              FORM MOR-3
                                                                                                                                                    2/2008
                                                                                                                                              PAGE 7 OF 12
       19-23185-rdd                  Doc 135              Filed 09/16/19 Entered 09/16/19 16:39:59                                             Main Document
                                                                        Pg 8 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                                            Case No. 19-23185 (RDD)
      Debtor                                                                                     Reporting Period: August 1, 2019 - August 31, 2019

                                                          STATUS OF POST-PETITION TAXES

      The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
      amount should be zero.
      Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
      Attach photocopies of any tax returns filed during the reporting period.

                                                                        Amount
                                                                        Withheld
                                                     Beginning           and/or
      Federal                                           Tax             Accrued          Amount Paid         Date Paid         Check # or EFT    Ending Tax
      Withholding                                                -           5,143.13           5,143.13 8/5/2019            903708050449384                -
                                                                                                         8/22/2019           903708200426653
      FICA-Employee                                              -           1,935.90           1,935.90 8/5/2019            903708050449384                -
                                                                                                         8/22/2019           903708200426653
      FICA-Employer                                              -           1,935.92           1,935.92 8/5/2019            903708050449384                -
                                                                                                         8/22/2019           903708200426653
      Unemployment                                               -                                                                                          -
      Income                                                     -                                                                                          -

      Other:_Medicare-Employee____________                       -             713.27             713.27 8/5/2019            903708050449384                -
                                                                                                         8/22/2019           903708200426653
      Other:_Medicare-Employer____________                       -             713.24             713.24 8/5/2019            903708050449384                -
                                                                                                         8/22/2019           903708200426653
         Total Federal Taxes                                     -          10,441.46          10,441.46                                                    -
      State and Local
      Withholding                                                -           2,460.30           2,460.30 8/5/2019            903708050449384                -
                                                                                                         8/22/2019           903708200426653
      Sales                                                      -                                                                                          -
      Excise                                                     -                                                                                          -

      Unemployment                                               -               10.65             10.65 8/5/2019            903708050449384                -
                                                                                                         8/22/2019           903708200426653
      Real Property                                              -                                                                                          -
      Personal Property                                          -                                                                                          -
      Other:_Locality Tax____________                            -               82.84             82.84 8/5/2019            903708050449384                -
                                                                                                         8/22/2019           903708200426653
      Other:_Metro Tax____________                               -             167.25             167.25 8/5/2019            903708050449384                -
                                                                                                         8/22/2019           903708200426653
      Other:_Use Tax____________                            118.66             201.75                                                                  320.41
        Total State and Local                               118.66           2,922.79           2,721.04                                               320.41


      Total Taxes                                           118.66          13,364.25          13,162.50                                               320.41


                                                  SUMMARY OF UNPAID POST-PETITION DEBTS

      Attach aged listing of accounts payable.
                                                                                                Number of Days Past Due
                                                       Current              0-30              31-60             61-90              Over 91          Total
      Accounts Payable                                  262,969.42            1,731.37        139,199.20          2,984.01                         406,884.00

      Wages Payable                                      14,525.13                                                                                  14,525.13

      Taxes Payable                                          320.41                                                                                    320.41

      Rent/Leases-Building                               21,296.07                             21,296.07         10,122.88                          52,715.02

      Rent/Leases-Equipment                                2,599.33                                                                                  2,599.33

      Secured Debt/Adequate                                                                                                                                     -
      Protection Payments
      Professional Fees                                                                                                                                         -
                                                                                                                                                                    FORM MOR-4
                                                                                                                                                                          2/2008
                                                                                                                                                                    PAGE 8 OF 12
       19-23185-rdd           Doc 135        Filed 09/16/19 Entered 09/16/19 16:39:59                Main Document
                                                           Pg 9 of 12

In re Retrieval Masters Creditors Bureau, Inc.                                Case No. 19-23185 (RDD)
      Debtor                                                         Reporting Period: August 1, 2019 - August 31, 2019
      Amounts Due to Insiders                9,334.62                                                          9,334.62

      Other:______________                                                                                          -

      Other:______________                                                                                          -

      Total Post-petition Debts            311,044.98   1,731.37   160,495.27   13,106.89              -     486,378.51


      Explain how and when the Debtor intends to pay any past due post-petition debts.
      The Debtor intends to pay past due post-petition debts in due course.




                                                                                                                          FORM MOR-4
                                                                                                                                2/2008
                                                                                                                          PAGE 9 OF 12
   19-23185-rdd                     Doc 135              Filed 09/16/19 Entered 09/16/19 16:39:59                                           Main Document
                                                                      Pg 10 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                        Case No. 19-23185 (RDD)
      Debtor                                                                                 Reporting Period: August 1, 2019 - August 31, 2019



                                                      ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                              Accounts Receivable Reconciliation                                 Amount
      Total   Accounts Receivable at the beginning of the reporting period                         940,061.98
      Plus:   Amounts billed during the period                                                      72,608.04
      Less:   Amounts collected during the period                                                  (39,940.85)
      Total   Accounts Receivable at the end of the reporting period                               972,729.17



      Accounts Receivable Aging                                              0-30 Days         31-60 Days           61-90 Days           91+ Days         Total
      0 - 30 days old                                                            61,416.73                                                                  61,416.73
      31 - 60 days old                                                                               51,178.37                                              51,178.37
      61 - 90 days old                                                                                                  263,167.13                         263,167.13
      91+ days old                                                                                                                           596,966.94    596,966.94
      Total Accounts Receivable                                                  61,416.73          51,178.37           263,167.13           596,966.94    972,729.17

      Less: Bad Debts (Amount considered uncollectible)                                 -                   -                    -                  -                -

      Net Accounts Receivable                                                    61,416.73          51,178.37           263,167.13           596,966.94    972,729.17



                                                                   TAXES RECONCILIATION AND AGING

      Taxes Payable                                                          0-30 Days         31-60 Days           61-90 Days           91+ Days         Total
      0 - 30 days old                                                               320.41                                                                     320.41
      31 - 60 days old                                                                                                                                            -
      61 - 90 days old                                                                                                                                            -
      91+ days old                                                                                                                                                -
      Total Taxes Payable                                                           320.41                 -                    -                   -          320.41
      Total Accounts Payable                                                    310,724.57           1,731.37           160,495.27           13,106.89     486,058.10




                                                                                                                                                                  FORM MOR-5
                                                                                                                                                                         2/2008
                                                                                                                                                              PAGE 10 OF 12
  19-23185-rdd                   Doc 135               Filed 09/16/19 Entered 09/16/19 16:39:59                                                     Main Document
                                                                    Pg 11 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                    Case No. 19-23185 (RDD)
      Debtor                                                             Reporting Period: August 1, 2019 - August 31, 2019



                                                    PAYMENTS TO INSIDERS AND PROFESSIONALS

      Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
      Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
      (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                          INSIDERS
                    NAME                     TYPE OF PAYMENT               AMOUNT PAID             TOTAL PAID TO DATE
      Jeffrey Wollman                      Salary                                   18,669.24                   46,673.10
      Jeffrey Wollman                      Travel                                      149.77                      149.77




                                TOTAL PAYMENTS TO INSIDERS                          18,819.01                   46,822.87




                                                                                 PROFESSIONALS
                                             DATE OF COURT
                                           ORDER AUTHORIZING                                                                                            TOTAL INCURRED &
                    NAME                       PAYMENT                  AMOUNT APPROVED                 AMOUNT PAID             TOTAL PAID TO DATE          UNPAID*




                         TOTAL PAYMENTS TO PROFESSIONALS
      * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



             POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                      AND ADEQUATE PROTECTION PAYMENTS

                                               SCHEDULED
                                            MONTHLY PAYMENT                 AMOUNT PAID             TOTAL UNPAID POST-
            NAME OF CREDITOR                      DUE                      DURING MONTH                 PETITION
      Russell Fuchs                                           0.00                         0.00              2,500,000.00
      Robert Martin Co                                   21,296.07                         0.00                 52,715.02
      Konica                                                797.21                       932.74                      0.00
      Wells Fargo                                         1,732.96                     1,732.96                      0.00
      Pitney Bowes                                          220.12                       660.36                      0.00




                                                TOTAL PAYMENTS                              0.00             2,552,715.02




                                                                                                                                                                   FORM MOR-6
                                                                                                                                                                         2/2008
                                                                                                                                                                  PAGE 11 OF 12
  19-23185-rdd               Doc 135           Filed 09/16/19 Entered 09/16/19 16:39:59                             Main Document
                                                            Pg 12 of 12


In re Retrieval Masters Creditors Bureau, Inc.                                                    Case No. 19-23185 (RDD)
      Debtor                                                                             Reporting Period: August 1, 2019 - August 31, 2019



                                                 DEBTOR QUESTIONNAIRE

     Must be completed each month. If the answer to any of the questions is                    Yes                 No
     “Yes”, provide a detailed explanation of each item. Attach additional
     sheets if necessary.
     Have any assets been sold or transferred outside the normal course of business                                 X
   1
     this reporting period?
     Have any funds been disbursed from any account other than a debtor in                                          X
   2
     possession account this reporting period?
                                                                                                                    X
   3
       Is the Debtor delinquent in the timely filing of any post-petition tax returns?
       Are workers compensation, general liability or other necessary insurance                                     X
   4   coverages expired or cancelled, or has the debtor received notice of expiration
       or cancellation of such policies?
   5   Is the Debtor delinquent in paying any insurance premium payment?                                            X
       Have any payments been made on pre-petition liabilities this reporting                                       X
   6
       period?
       Are any post petition receivables (accounts, notes or loans) due from related                                X
   7
       parties?
   8   Are any post petition payroll taxes past due?                                                                X
   9   Are any post petition State or Federal income taxes past due?                                                X
  10   Are any post petition real estate taxes past due?                                                            X
  11   Are any other post petition taxes past due?                                                                  X
  12   Have any pre-petition taxes been paid during this reporting period?                                          X
  13   Are any amounts owed to post petition creditors delinquent?                              X
  14   Are any wage payments past due?                                                                              X
       Have any post petition loans been been received by the Debtor from any                                       X
  15
       party?
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                                    X
       Is the Debtor delinquent with any court ordered payments to attorneys or                                     X
  17
       other professionals?
       Have the owners or shareholders received any compensation outside of the                                     X
  18
       normal course of business?




                                                                                                                                       FORM MOR-7
                                                                                                                                              2/2008
                                                                                                                                      PAGE 12 OF 12
